Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figs. 2-4, defines a wallet 206, with value based on, UXTO (to inputs).

The specification page 1, includes, unspent transaction (UTXO).
	The prior art it is, UXTO (Dowding 2018/0253702, @ 0017 for example.

The drawings vs. specification should be substantially the same, it appears to the examiner, both versions are understood to be the same. 

Applicant should address the variation for clarification.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	If desired the examiner welcomes an interview to discuss potential distinguishable subject matter, in view of being directed to, what is deemed to be, leading edge emerging technologies, in an effort to enhance compact prosecution, as well as to enhance record clarity in this case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0089644) in view of Dowding (20180253702).
Regarding claim 1, Chen teaches a computer-implemented method to transfer a total data record (see 0082), between an input node and an output node using a blockchain, the method comprising method comprising:
Chen related to the above, discloses, transactions (with Bitcoins & Credit Coins), associated with, Wallet and transactions (defined by an ID, 0058), of a blockchain model, defining, Inputs and Outputs, associates with UTXO (being, unspent transaction Outputs), the model, facilitates transfer of a Total value (or a Total Data Record). 

SEE Transactions with Inputs & Outputs (Fig. 7)

obtaining public key material associated with the output node (for each, coin Address)

SEE below, “wallet 126) can store encryption key pairs for each stored bitcoin address”, And, “a public key used for executing and recording transactions”

Note, amount of coins, with values (such as: .1 to 2.1).
[0052] In the example of a bitcoin system, a wallet (e.g., the wallet 126) can store encryption key pairs for each stored bitcoin address, where each key pair includes a private key and a public key used for executing and recording transactions. A wallet can store records indicating cryptocurrency amounts (e.g., described as numbers of units or numerical values) owned by the owner of the wallet. An “amount” of a cryptocurrency that is transferred to a receiver (or payee) refers to the economic value that is being transferred, which may be represented by a numerical value. The amount may be a number of cryptocurrency units (e.g., a number of bitcoins). The number of cryptocurrency units may be an integer number of units (e.g., 2 bitcoins) and/or a fractional value of a cryptocurrency unit (e.g., 0.1 bitcoins or 2.1 bitcoins). In the following description, cryptocurrency units or amounts may be referred to as coins, which may be bitcoins or any other suitable cryptocurrency or electronic currency.

	SEE in 0052, “coins, which may be bitcoins or any other suitable cryptocurrency or electronic currency
O	determining, based on the total data record and available data records controlled by the input node
one or more inputs (coin or cones), selected from the available data records, wherein the cumulative total of the one or more inputs is equal to or greater than the total data record

SEE 0081, 0082-, 

“…wherein the total bitcoin amount p (e.g., total number of bitcoin units) should not be less than the amount n represented by the pairs…”

[0081] FIG. 8 illustrates an example of the creation of a debit value and a credit value according to an embodiment of the present invention. This example depicts a direct transfer of funds from node 150 to another location (e.g., to node 152). In this example, node 150 inputs one or more debit coin and credit coin pairs (each pair including a debit coin 170 and a credit coin 172) and inputs one or more bitcoins 174 having an amount m to a transaction (e.g. transaction 160), and does not output the one or more pairs from the transaction. The node 150 may output one or more bitcoins 176 having an amount p from the transaction to any desired location (e.g., the node 152 or the node 154). In this example, the total bitcoin amount p (e.g., total number of bitcoin units) should not be less than the amount n represented by the pairs.


SEE	“The total amount p of bitcoins output to a single address should be greater than or equal to the total value of the debit coin(s) or the credit coin(s).”

Total (P coins), can be from, a single address, including, should be greater than or equal to the total value of the debit coin(s) or the credit coin(s).



SEE Debit Coins 170 & bitcoins w/amounts n, m

[0082] FIG. 9 illustrates an example of the creation of a debit value according to an embodiment of the present invention. In this example, node 150 creates one or more debit coins 170 (each representing an amount n) and one or more bitcoins 174 (having an amount m), and inputs the one or more debit coins 170 and the one or more bitcoins 174 to a transaction. The node 150 may output the one or more debit coins 170 from the transaction to a selected location, and may output one or more bitcoins  176 (having an amount p) to the same selected location or to a different location. Alternatively, node 150 creates and inputs one or more credit coins and one or more bitcoin amounts to a transaction, and outputs the one or more credit coins and one or more bitcoin amounts to one or more selected locations. In this example, the total amount m of bitcoins input to a transaction should be greater than or equal to the amount n represented by the debit coin(s) or the credit coin(s). The total amount p of bitcoins output to a single address should be greater than or equal to the total value of the debit coin(s) or the credit coin(s).

Transaction with, debit coin (n) and bitcoin (m), as inputs (at addresses), to outputs 

Also, credit, debit & bitcoin or, different coins

[0083] In one embodiment, for the transaction types illustrated in the examples of FIGS. 8 and 9, the following conditions should be met. The amount n of a debit coin should be greater than or equal to the bitcoin amount m, i.e., m is greater than or equal to the absolute value of n. There is no restriction on the amount of any number of credit coins (the credit value) input to a transaction. For a given transaction, multiple locations (addresses) can be assigned and debit coins, credit coins and/or bitcoins can be sent to multiple locations. For each location, the bitcoin amount output to the location and received at the location should be more than the debit value received at the location, i.e., p is greater than or equal to the absolute value of n. There is no restriction on the credit value that can be output to a given address or receiver.

o	a plurality of outputs (see 0083), each output being for a respective data record characteristic selected from a series of prescribed data record characteristics, and wherein the sum of the plurality of outputs matches the total data record

SEE 	“a given transaction, multiple locations (addresses) can be assigned and debit coins, credit coins and/or bitcoins can be sent to multiple locations

Chen teaches at 0052, bitcoin, wallet, with encryption Key for each bitcoin address and sharing the public key, but, it is not clear, the above inherently includes, as claimed and therefore, fails to mention wherein the output address is based on the public key material and the random number selected at random.

Dowding is deemed to teach the difference, which clearly teaches to generate a Nonce Key, based on a random number, being associated with, transactions, w/use of a Ledger having a UXTO (w/Bitcoin)
SEE associated disclosure, Inputs and Outputs, between Nodes 1, 2 in Fig. 21 or Nodes in Fig. 18
O	for each of the outputs (Ledger), selecting a number at random,
generating an output address (Fig. 18, 0173), 
based on the public key material and 
the random number selected at random (0075, table 1, page 10, “Nonce” and claim 16), 
inserting the output address (see a data address 0074 of ledger, such as: with Bitcoins), in a record distribution transaction, to be allocated a data record having a respective data record characteristic of that output (see Figs. 13-17B),

SEE 0075, note, “a random nonce …. for every position on the distributed ledger”, wherein the ledger represents the total value
[0075] In accordance with one embodiment of the method described in the preceding paragraph, every transaction in the network between two or more parties transacting utilizes coded script and securely shares data to agreed script parameters and shares transaction security and linking data at one or more nodes to create contra-transactions that reflect their distinct obligations for transfers or contingent transfers such that the contra-transactions are linked, validated and matched to justify the update of ownership data without the need to confer with the originating nodes or parties or other nodes or parties in the network. Across the network, two originating nodes generate distinct and unique private key encrypted hashes, whereby the hashes are created from a set of transaction data fields and transacting node identity is shared and recorded by the originating nodes on a reciprocal transaction as a means to link the contra-transactions and validate the identity of the originating nodes and prevent interference unless the two private keys of the originating nodes are known. Mathematical transformations of the transacting parties public encryption key in conjunction with transaction data and a random nonce create a unique, confidential identifier for every position on the distributed ledger or database ownership log when it is created to be posted to the ownership log maintained by every participating node on the network, thereby revealing the identity of the transacting parties whenever the transaction data and nonce are provided to a node which is independent of the nodes of the transacting parties. A further mathematical transformation of a unique identifier with transaction data and a random nonce may be used to create an encumbrance for the value, records or information recorded on the distributed ledger or database ownership log such that the value can only be unlocked by the transacting party that knows the transaction data and random nonce combined with the mathematical transformation.

generating a nonce public key, from the random number selected at random (SEE RANDON NONCE) and sharing (0202, 0075), the nonce public key with the output node (to access) and signing the one or more inputs

SEE 0022, 0012 signature (0090, 0195, 0196, 0199)

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify Chen in view of teachings of Dowding to generate a nonce key based on a random number, as taught by Dowding to perform based on, a mathematical transformations of the transacting parties public encryption key in conjunction with transaction data and a random nonce create a unique, confidential identifier for every position on the distributed ledger, thereby enhancing, secure access to transaction data between parties, “such that the value can only be unlocked by the transacting party that knows the transaction data and random nonce combined with the mathematical transformation”, as taught by Dowding.

Regarding claim 2, the combination as applied is deemed to further render obvious as claimed, wherein the determining said one or more inputs and said plurality of outputs, is partly based on available data record distribution transactions
SEE above, it appears both references consider Inputs vs. outputs, is based on available data record distribution transactions 
SEE Chen, teaches at 0058 (Distributed Ledger Systems) associated wherein each transactions, includes, IDs, descriptions & metadata, Inputs, Outputs and, a UTXO model.
SEE as applied Dowding at least 0075, the distributed ledger, comprises data records, based on distribution transactions. 
Regarding claim 3, the as applied is deemed to further render obvious as claimed, wherein the available data record distribution transactions each involve distributing data records having one or more particular data record characteristics, and wherein the determining said one or more inputs and said plurality of outputs is partly based on matching the data records of each of said one or more inputs and said plurality of outputs on the basis of a respective one of the particular data record characteristics
SEE details of claim 2
SEE Chen in Fig. 7, matching Ouputs (in, 160, 162, 164), to Inputs (in, 162, 164), to complete a transaction, associated with service FEEs and a Transaction (Fig. 7), with transactions (160, 162, 164, etc.).

Regarding claim 4, the combination as applied is deemed to render obvious as claimed in view of the transactions and ledger (as described above), wherein inserting the output address, for said plurality of outputs, includes inserting all output addresses as outputs to a single data record distribution transaction structured, 
to distribute a plurality of data records having different data record characteristics
SEE Chen, each Transaction w/ID includes at least, Outputs & Inputs, but, also there are teachings directed to a distributed ledger and UTXO, having, one or more outputs (having, different characteristic, see above), are generated that provide instructions to transfer currency amounts to one or more addresses. In the blockchain model, an output is referred to an “unspent transaction output”, or UTXO. Embodiments described herein allow for the creation of both debit and credit coins to the blockchain UTXO model.

[0058] In one or more embodiments, each transaction includes a transaction identifier (ID), descriptors and metadata, inputs and outputs. For distributed ledger systems, the transaction is broadcast to the network and collected into blocks of the blockchain or units of another distributed ledger. An initiator of a transaction creates the transaction and inputs currency values from one or more addresses. One or more outputs are generated that provide instructions to transfer currency amounts to one or more addresses. In the blockchain model, an output is referred to an “unspent transaction output”, or UTXO. Embodiments described herein allow for the creation of both debit and credit coins to the blockchain UTXO model.

Regarding claim 5, the combination as applied is deemed to render obvious as claimed wherein inserting the output address, for said plurality of outputs, includes inserting at least one output address in a first data record distribution transaction, and at least another output address in a second data record distribution transaction, and wherein the first data record distribution transaction is for distributing data records having data record characteristics different from the data record characteristics of the data records distributed in the second data record distribution transaction.
SEE Chen Fig. 7


Regarding claim 6, the combination as applied is deemed to render obvious as claimed wherein the data record characteristic is a value specified in the data record, and the series of prescribed data record characteristics is a series of values based on a maximum value and a series defined by, 1/10n, times the maximum value, where n is a positive integer.

As understood, the above describes coin encoding values, defined by Integer values and denominations, deemed rendered obvious if not met in view of, Values as illustrated.
The number of cryptocurrency units may be an integer number of units (e.g., 2 bitcoins) and/or a fractional value of a cryptocurrency unit (e.g., 0.1 bitcoins or 2.1 bitcoins).

[0052] In the example of a bitcoin system, a wallet (e.g., the wallet 126) can store encryption key pairs for each stored bitcoin address, where each key pair includes a private key and a public key used for executing and recording transactions. A wallet can store records indicating cryptocurrency amounts (e.g., described as numbers of units or numerical values) owned by the owner of the wallet. An “amount” of a cryptocurrency that is transferred to a receiver (or payee) refers to the economic value that is being transferred, which may be represented by a numerical value. The amount may be a number of cryptocurrency units (e.g., a number of bitcoins). The number of cryptocurrency units may be an integer number of units (e.g., 2 bitcoins) and/or a fractional value of a cryptocurrency unit (e.g., 0.1 bitcoins or 2.1 bitcoins). In the following description, cryptocurrency units or amounts may be referred to as coins, which may be bitcoins or any other suitable cryptocurrency or electronic currency.

As claimed in view of the applied prior art the examiner deemed taught (n=1, defining values such as: 0.1 bitcoins or 2.1 bitcoins), but, it is deemed obvious to consider smaller values (.01), is deemed obvious as claimed, to conform to, as claimed, wherein, the data record characteristic is a value specified in the data record, and the series of prescribed data record characteristics is a series of values based on a maximum value and a series defined by, 1/10n, times the maximum value, where n is a positive integer, defining INTERGER BASED VALUEs in Fractions, such as: .1, also appears can be smaller (.01 x bitcoin), or defining Fractional values in the decimal system (the base 10 system, utilizing value digits 0-9, with decimal representation of fractional values, 1/10, 1/100 etc.).

Claims 10 (method) is deemed analyzed and discussed with respect to the claims above, wherein the operation is directed to details implemented at the output node but, is deemed analyzed above the details as claimed, A computer-implemented method to transfer a total data record between an input node and an output node using a blockchain, the method, implemented
at the output node, comprising: providing, to the input node, public key material associated with the output node; obtaining a nonce public key (of Dowding), from the input node; searching a blockchain for a data record distribution transaction, the data record distribution transaction having multiple input addresses and multiple output addresses, each output address being allocated a data record having a respective data record characteristic in a series of prescribed data record characteristics; determining a public-private key pair based on the nonce public key and the public key material; matching a public key from the public-private key pair with one of the output addresses in the data record distribution transaction and, based on that match, adding the data record allocated to that output address to an interim data record compilation; and determining whether the interim data record compilation is less than the total data record and, if so, continuing the searching, determining and matching until the interim data record compilation matches the total data record.
	SEE Chen abstract appears to render obvious as claimed, performing searching/query, to determine, values (credit & debit) and considering the values (0003, 0042, 0058, 0059-, 0067, 0068, 0081, to an amount p, 0082-0083), appears renders obvious to consider value of coins and search the values, till an amount of reached, p.

	Regarding claim 11 the combination as applied is deemed to render obvious as claimed, comprises two public keys, BPubx and BPuby, the two public keys having corresponding respective private keys, BPrivx and BPrivy.
	SEE Dowding as applied teaches at 0075 generation of two private keys, while public keys are derived from private keys (0011).
	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify Chen in view of teachings of Dowding to generate as claimed, to generate, two public keys, having corresponding respective private keys, having advantages, associated with, linking, the contra-transactions and validate the identity of the originating nodes and prevent interference unless the two private keys of the originating nodes are known…”, as taught by Dowding (0075).

Also see Chen 0052, key pairs/bitcoin address, wherein the above is deemed met by, two separate coins or two wallet inputs.

	Claim 12 is deemed analyzed and discussed with respect to claim 11, wherein determining the public-private key pair comprises determining (the public Key pair, based on the private keys) 

O	BPrivi = H(BPrivx,Ri) + BPrivy for an ist public-private key pair, where BPriv; comprises a private key of the public-private key pair, HQ), is a hash function, and R; is the nonce public key, and wherein the public key of the i” public-private key pair is determined as BPubi = BPriviG, wherein G is an elliptic curve base point.
SEE MONERO

Claims 15-18 are, deemed analyzed and discussed with respect to the claims above (directed to a computing device or structure, supporting by, the method of claim 1) and Claim 16, is also analyzed and discussed with respect to the claims above (directed to the medium with instructions, corresponding to method of claim 1) and claim 17, is also analyzed and discussed with respect to the claims above (directed to a device, processor and memory, to carry out the method of claim 10, as well as claim 18 (medium with instructions), to carry out the method of claim 10.
SEE Chen Fig. 3 & 0096

Claims 7-8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen et al. (US 2018/0089644) and Dowding (20180253702), as applied above and further in view of MONERO (ATHECRYPT 2016).
	Regarding claims 7 and 12, the combination fails to particularly teach, as claimed, but, MONERO is deemed to teach as claimed and render obvious to, apply the differences ass understood by the examiner to, further consider, key generation based on function, to include details of performing with the random number in a key generation algorithm, including, a point, a hash function and the random number.
	
	As recited,
O	wherein the public key material comprises two public keys, BPuby and BPuby, and wherein the output address for output ri is given by: BPubi = H(riBPubx)G + BPuby, where, 
o	G is an elliptic curve base point, 
o	H() is a hash function, and 
O	ri is the number selected_at random selected for output i

MONERO teaches and is deemed to render obvious as claimed above wherein, 
Key P = H (rA)G + B
G = point on an elliptic or elliptical curve
H = Hash function
r = random number
A, B = are public keys

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify the combination as applied in view of the teachings of MONERO, to generate a Key (as claimed in claim 7), the Key generation defined by, P = H (rA)G + B, substantially the same as claimed, being taught in the prior art, provides obvious, conventional details, directed to key generation, therefore being obvious to utilize in transactions to generate a nonce key, to facilitate access to the (wallet, ledger and/or UXTO), based value (Coins), to facilitate transaction completions with a stealth address, as taught by MONERO   

Claim 8 is deemed analyzed and discussed with respect to claim 7, nonce public key_Ri, is a nonce public key Ri that is generated as Ri = riG               
SEE MONERO, taught in view of: (r)G above          

Claims 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen et al. (US 2018/0089644) and Dowding (20180253702), as applied above and further in view of Belshe et al. (US 2015/0120569).
Regarding claims 9, 13 and 14, as recited, the combination teaches, public key, being a nonce but fails to teach as claimed,
Claim 9,
wherein sharing the nonce public key comprises one of:
inserting the nonce public key in a non-transactional data field in a data record distribution transaction, 
inserting the nonce public key in a non-transactional data field in a separate transaction different from the data record distribution transaction or 
sending the nonce public key to the output node in using a non-blockchain communication

claim 13
wherein searching the blockchain comprises identifying data record distribution transactions containing a non-transactional code, and wherein obtaining the nonce public key comprises extracting the nonce public key from a non-transactional data field of the data record distribution transaction

and
Claim 14, 
wherein obtaining the nonce public key comprises searching the blockchain for a transaction containing a non-transactional code and, when identified, extracting the nonce public key from a non-transaction data field in the transaction.

Belshe is deemed to teach the difference, by teaching by generating currency addressing, with public keys of public private key pairs, inserting into a transaction a public key into a field of the transaction, to thereafter, search to obtain from the field being deemed a non-transactional field holding the public key.
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify the combination as applied in view of the teachings of Belshe, as claimed to perform, wherein sharing the nonce public key by, inserting the nonce public key in a non-transactional data field in a data record distribution transaction or to, inserting the nonce public key in a non-transactional data field in a separate transaction different from the data record distribution transaction, to thereafter search to obtain from the field being deemed of the non-transactional field holding the public key to obtain the public key to access the desired currency.
                                                                                 
Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        5/6/2022